


Exhibit 10.71


AMENDMENT TO LETTER AGREEMENT
August 11, 2011
Chris Orton
[personal address]
Dear Chris,
Congratulations on your promotion to President, Orbitz.com & Cheaptickets.com.
In acknowledgement of this expanded role and your critical contributions to
Orbitz Worldwide, I am pleased to inform you that the following changes will be
made to you current compensation, effective August 1, 2011.
 
Current


New


Base Salary
$
309,000


$
340,000


Bonus Target %
60
%
75
%
Target Total Cash
$
494,400


$
595,000


Promotional RSU Grant
 
$75,000*





Thank you for all of the hard work and commitment you have shown to Orbitz
Worldwide since joining us. I wish you continued success in your new role.
With best wishes,
/s/ Barney Harford
Barney Harford
CEO



Understood and accepted:
/s/ Chris Orton
 
8/15/11
Chris Orton
 
Date



cc:    Kathy Dellplain
* Subject to the terms and conditions of the award agreement and your continued
employment, 25% of the RSUs will vest on each of the first, second, third and
fourth anniversary dates of the grant date, August 9, 2011.






